2014 IL App (1st) 141703
                                        No. 1-14-1703
                               Opinion filed December 31, 2014

                                                                         FIFTH DIVISION

                                              IN THE

                             APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT


     In re EDGAR C., a Minor                     )      Appeal from the Circuit Court
                                                 )      of Cook County.
     (The People of the State of Illinois,       )
                                                 )
           Petitioner-Appellee,                  )
                                                 )      No. 13 JD 50108
           v.                                    )
                                                 )
     Edgar C., a Minor,                          )      The Honorable
                                                 )      Richard F. Walsh,
           Respondent-Appellant).                )      Judge, presiding.


                   JUSTICE GORDON delivered the judgment of the court, with opinion.
                   Justices McBride and Reyes concurred in the judgment and opinion.



                                          OPINION


¶1              Respondent Edgar C., a 16-year-old minor at the time of the offense, was

        found guilty of robbery, theft and battery and adjudicated delinquent and

        sentenced to five years' probation.
     No. 1-14-1703

¶2             On this direct appeal, respondent requests this court: (1) to vacate his

        theft adjudication because it stems from the same physical act as his robbery

        adjudication and thus violates the one-act, one-crime rule (e.g., In re Samantha

        V., 234 Ill. 2d 359, 375, 378-79 (2009) ("the one-act, one-crime rule applies to

        juvenile proceedings," and a violation of the rule constitutes plain error under

        the second prong of the plain error doctrine) 1; People v. Dressler, 317 Ill. App.
3d 379, 387-88 (2000) (vacating defendant's theft charge under the one-act,

        one-crime rule because it stemmed from the same act as his armed robbery

        charge)); and (2) to modify his sentence of five years' probation so that it

        terminates on his twenty-first birthday as required by the Juvenile Court Act of

        1987 (the Act) (705 ILCS 405/1-1 et seq. (West 2012)). Section 5-755 of the

        Act provides that: "The wardship of the minor *** automatically terminates

        when he or she attains the age of 21 years ***." 705 ILCS 405/5-755 (West

        2012); In re Jaime P., 223 Ill. 2d 526, 534 (2006) (holding that there is a

        "jurisdictional cap of 21 years" on the 5-year probation requirement). The State

        agrees and joins in both these requests, and we so order them.




           1
              An error rises to the level of plain error under the second prong of the plain
     error doctrine when it "is so serious [that] it affected the fairness of the defendant's
     trial and challenged the integrity of the judicial process, regardless of the closeness
     of the evidence." In re Samantha V., 234 Ill. 2d at 368 (citing People v.
     Piatkowski, 225 Ill. 2d 551, 565 (2007)).
                                                2
     No. 1-14-1703

¶3             In addition, respondent argues: (1) that his trial counsel was ineffective

        for failing to file a motion to quash arrest either before or during trial; and (2)

        that the mandatory probation provision of section 5-715(1) of the Act (705

        ILCS 405/5-715(1) (West 2012)) violates his equal protection rights under the

        federal and state constitutions. U.S. Const., amend. XIV; Ill. Const. 1970, art. I,

        § 2.

¶4             Respondent asked us to remand for resentencing only if we strike the

        mandatory probation provision of the Act. However, he did not request a

        resentencing if we vacate only the lesser-included theft charge.

¶5             For the following reasons, we do not find respondent's ineffectiveness

        and equal-protection claims persuasive and we affirm his adjudication of

        delinquency for robbery and battery, but we vacate his theft adjudication and

        modify his five-year sentence of probation to terminate on his twenty-first

        birthday, which will be January 16, 2018.2

¶6                                    BACKGROUND

¶7                                  I. Pretrial Proceedings

¶8             Since the victim, J.B., age 16, was also a minor at the time of the offense,

        and since he has a distinctive first name, we use his initials instead of his full

           2
             In their appellate briefs, both parties stated that respondent would turn 21
     on January 16, 2019. However, at oral argument, both parties confirmed that he
     will turn 21 on January 16, 2018.
                                               3
       No. 1-14-1703

         name. Illinois Supreme Court Rule 660(c) provides that in all appeals filed

         from proceedings under the Act, the "involved" minors shall be identified by

         first name and last initial only or by initials only; and that the method of using

         initials only is "to be used when, due to an unusual first name or spelling, the

         preferred method would create a substantial risk of revealing a minor's

         identity." Ill. S. Ct. R. 660(c) (eff. Oct. 1, 2001).

¶9             On August 22, 2013, the State filed a petition for adjudication of

         wardship alleging that respondent, who was born on January 16, 1997, and was

         then 16 years old, committed robbery, theft and battery of J.B. on July 31, 2013.

         Both the robbery and theft counts alleged that respondent wrongfully took a cell

         phone from J.B. and the battery count alleged that respondent slapped J.B. in

         the face with his open hands.

¶ 10           On September 6, 2013, respondent was arraigned with his mother and

         father present, and an assistant public defender (APD) was appointed to

         represent him. The APD then "acknowledge[d] receipt of the discovery packet"

         in open court. However, this "discovery packet" is not part of the appellate

         record, and the transcript does not describe the packet's contents. A written

         order, entered by the trial court on September 6, 2013, also stated: "Discovery

         tendered."




                                                  4
       No. 1-14-1703

¶ 11              As for discovery, the appellate record contains only the State's one-

         page answer to respondent's discovery request. The State's answer was filed on

         September 6, 2014, which is the same day that the APD acknowledged in open

         court that she received a "packet" from the State. The answer stated that the

         State may call as witnesses any person named in police reports and other

         documents which are "attached to and incorporated as part of this answer." The

         answer stated that witness statements were described in these documents, as

         well as items that may be used at trial as physical evidence. The answer also

         stated that these documents described "the identification procedure." However,

         the answer in the appellate record does not have any documents attached to it.

¶ 12           It appears that defense counsel must have received police reports

         because, subsequently at trial, defense counsel marked a police inventory form

         as Defense Exhibit No. 1 for identification. However, none of the police

         reports, including the inventory form, are in the appellate record.

¶ 13                                        II. Trial

¶ 14                              A. The Victim's Testimony

¶ 15           On March 14, 2004, the bench trial commenced with the victim J.B. as

         the State's first witness. J.B. testified that he is 16 years old and that, on July

         31, 2013, he left his grandmother's house at approximately 1 p.m. and dribbled

         his basketball to a park near 97th Street and California Avenue where he

                                                5
       No. 1-14-1703

         remained until approximately 2:30 p.m. J.B. then observed a group of four

         teenagers, approximately 20 to 25 feet away. Two boys were between 15 and 17

         years old; one boy was between 18 and 20 years old; and the one girl was

         approximately 17 or 18.

¶ 16           J.B. testified that he had never seen these four teenagers before, and he

         was about to turn around and go home, when one of the boys called out:

         "Come here so I can give you some advice." The speaker was wearing a purple

         jumpsuit with a black stripe on the sleeves. Next to the speaker was a boy in a

         black jeans jacket. The other two people in the group, a boy and a girl, were

         sitting on top of a slide. J.B. pretended that he did not hear the speaker and

         turned around to head home, but the speaker called out to J.B. again. Then J.B.

         walked over to the speaker. The boy in the purple jumpsuit asked if J.B. was in

         the "BDK" gang. J.B. said no and that he did not live near the park. The boy

         then stated: "If you are not with us, you are against us." The boy added: "Now

         I need to get my three slaps in." Then the boy slapped J.B. three times on J.B.'s

         left cheek with the boy's open right hand.

¶ 17           J.B. testified that, next, the boy in the black jeans jacket said, "Now I

         gotta get my slaps in"; and he slapped J.B. three times on J.B.'s right cheek with

         his left hand. Then they told J.B. he could go home, and J.B. started walking

         away, when the boy in the purple jacket called him back.

                                               6
       No. 1-14-1703

¶ 18             The prosecutor then asked J.B. if he could look around the courtroom and

         identify the person who "had this purple jacket that day" and who had slapped

         J.B. three times. J.B. then identified respondent. However, as we will explain

         later, this in-court identification subsequently proved to be confusing because,

         later in his testimony, J.B. related how, at the police station, he identified a

         photograph of respondent as the boy in the black jacket. See infra ¶¶ 29-30.

¶ 19             After the in-court identification, the prosecutor phrased his questions

         asking about the "minor respondent." Thus, at this point, in describing J.B.'s

         testimony, we will use the term "respondent" when it is clear that J.B. is

         responding to the prosecutor's questions about the "minor respondent."

¶ 20             J.B. testified that, when respondent called J.B. back, J.B. said no and that

         he was going to keep walking. Then respondent stood up and reached toward

         his pocket, unzipped it and said "Don't make me make this call," while also

         reaching his hand inside the pocket. J.B. thought he might have a weapon in his

         pocket and so he stated: "I don't want any trouble." Then respondent told J.B.

         to sit down in the wood chips, which he did. As J.B. was sitting down, his cell

         phone fell out of his pocket and J.B. picked it up and was about to place it back

         in his pocket, when respondent asked J.B. if he could use J.B.'s phone to make a

         call.




                                                 7
       No. 1-14-1703

¶ 21              J.B. testified that he said no because earlier he had observed three

         phones fall out of respondent's pocket; so J.B. asked respondent why he could

         not use one of those three phones to make his call. Respondent said "Don't

         make me make this call," while reaching towards his pocket again. Then J.B.

         handed respondent his phone and said: "Okay. Just one call."           After J.B.

         handed respondent his phone, respondent started walking away with it. J.B.

         then started following respondent but the boy in the black jacket stopped J.B.

         and told J.B. to come back, so J.B. sat back down.

¶ 22              J.B. testified that, four or five minutes later, the boy in the black

         jacket said that his friend was around the corner, and that J.B. should walk

         straight and make a right and his friend would be sitting on the porch of a house

         with J.B.'s phone waiting for J.B. Following these instructions, J.B. walked

         around the corner and nobody was there. J.B. then walked back to the park, and

         the group had left. The whole event lasted approximately 10 minutes.

¶ 23              J.B. testified that his phone was a white Samsung Galaxy with a red

         back case which had a flap to cover the front. J.B. then identified several

         photographs of his phone and his "sim card," which he explained, was a card

         which was inserted into the phone and stored all his contacts and data. After

         the event, J.B. walked back to his grandmother's house and told his mom what

         had happened, and she called the police. His father told him to come with him

                                               8
       No. 1-14-1703

         into his father's vehicle and they drove around the block looking for the

         offenders. However, a couple of minutes later, his grandmother called his

         father saying that the police had arrived at the house; so they turned around and

         returned to the house. Back at the house, J.B. entered the police vehicle, while

         his parents remained at the house. J.B. and the officer were driving to the

         police station when the officer received a call from another officer that

         individuals matching J.B.'s description had been located.

¶ 24            J.B. testified that they then drove to a location near 95th Street and

         Western Avenue, in front of a Potbelly's restaurant. When they arrived, J.B.

         remained in the police vehicle and the officer asked if he could identify the

         boys across the street. As he sat in the police vehicle, J.B. was approximately

         20 feet away from the boys. Respondent was one of the boys whom J.B.

         identified, and J.B. identified respondent as one of the boys who had slapped

         J.B.

¶ 25            Although J.B. did not specify how many boys were standing across the

         street, J.B. testified that he "identified [1] the boy in the black jacket and [2] the

         boy that was sitting on the slide with the girl." However, the boy who had been

         previously sitting on the slide with the girl was now "wearing the purple jacket

         that [J.B.] saw on the guy who took [his] phone initially." J.B. told the police

         that, during the offense, the boy on the slide "was on the side."

                                                 9
       No. 1-14-1703

¶ 26           The prosecutor then asked a question that was confusing: "And after you

         made the identification of the Minor Respondent and the other gentleman in the

         black jacket, where did you go?" Imbedded in this question is the assumption

         that J.B. had identified respondent as the boy on the slide, who was wearing the

         purple jacket during the identification but who had not been wearing it during

         the offense. However, the prosecutor had previously referred to the boy who

         had been wearing the purple jacket during the offense, as the "Minor

         Respondent." Also, although J.B. testified that he had identified both (1) the

         boy in the black jacket and (2) the boy who was previously sitting on the slide,

         J.B. had not specified in his testimony which one was respondent.

¶ 27           J.B. testified that, after the show-up identification on the street, the police

         transported J.B. to a police station where the police returned his cell phone and

         SIM card. However, when he inserted the SIM card into the phone, there was a

         different password on the phone. J.B. was able to crack the password and then

         was able to access his contacts.

¶ 28           On cross-examination, J.B. testified that when he first arrived for the

         show-up identification, he was a "little confused" because "they had all

         different clothes except for the boy in the jean jacket." At the identification,

         J.B. observed a boy who was now "in the purple jacket," but "that's not the guy

         who was really doing anything." Regarding the boy in the black jean jacket,

                                                10
       No. 1-14-1703

         J.B. testified: "I identified him, I was like, I think that's him who was there."

         The police later informed J.B. that they had found J.B.'s cell phone on the boy

         in the black jean jacket.

¶ 29           The following exchange then took place:

                   "DEFENSE COUNSEL: So you never actually picked out my client

               at the scene of the Potbelly's is that right?

                   J.B.: No, not ---

                   ASSISTANT           STATE'S         ATTORNEY    (ASA):      Objection.

               Withdraw[n].

                   DEFNSE COUNSEL: You didn't, correct?

                   J.B.: No.

                   DEFENSE COUNSEL: Okay. So it wasn't until you were back at the

               police station and the police had actually showed you a photo of my

               client and told you that the phone was found on his person that you

               identified him, is that correct?

                   J.B.: Yes."

¶ 30           Defense counsel then asked, "at the scene of the Potbelly's, my client was

         not wearing the purple jacket, correct?" and J.B. responded "no." J.B.'s "no" to

         defense counsel's "not" question makes it seem as though respondent was

         wearing the purple jacket.       But then defense counsel asked "this other
                                                  11
       No. 1-14-1703

         gentleman *** was wearing the purple jacket, is that right?" and J.B.

         responded: "Yeah."

¶ 31           Defense counsel asked, "you were able to solidly identify the boy in the

         jean jacket when you were in the car in front of the Potbelly's, is that right," and

         J.B. replied yes. Since J.B. had just testified on cross that he did not identify

         respondent at "the Potbelly's," then the boy in the black jacket could not have

         been respondent.

¶ 32           On cross, he testified that he could not "remember the exact time" but the

         events occurred "between 2:30 and 5:00-ish" and "before sunset." However, on

         direct, J.B. had testified that these events occurred around 2:30 p.m. On cross,

         J.B. testified that, although the events occurred a year ago and he had not seen

         respondent since then, he could positively identify respondent in court. J.B.

         conceded that respondent was the only other black teenager in the courtroom

         besides J.B. and the only person sitting at the defense table besides defense

         counsel.

¶ 33           On cross, J.B. testified that, at the show-up identification, he was alone in

         the police vehicle with one other officer and the other officers were outside.

         The officers had detained a group of four people on one side of the street and

         one person on the other side of the street. Respondent was with the group, and

         the one person by himself was the boy who was then wearing the purple jacket.

                                                12
       No. 1-14-1703

         Of the group of four people, J.B. was able to identify the boy in the black jean

         jacket.

¶ 34           On redirect examination, the following exchange occurred:

                   "ASA: [J.B.], to be clear, when you identified the Minor Respondent

               on the scene at the Potbelly's, you identified him as having done what?

                   J.B.: I identified him as one of the main guys who was talking to me

               that whole time at the park.

                   ASA: All right. Were you confused in any way on that day?

                   J.B.: Yeah.

                   ASA: Why were you confused?

                   J.B.: They were all wearing different clothes and it just happened sort

               of fast.

                   ASA:    Did you have a good opportunity to look at the Minor

               Respondent's face that day in the park?

                   J.B.: Not really."

         The ASA then asked if there was anything unusual about respondent's face, and

         J.B. replied that he had "a square head."

¶ 35           The ASA then asked J.B. if he had any doubt, and the following

         exchange occurred:


                                               13
       No. 1-14-1703

                  "ASA: Did you have any doubt when you identified him to the police

               at the Potbelly's that he was one of the people? Did you have any doubt

               that he was there?

                  J.B.: I had doubt until they pulled up his picture and showed me at

               the station close up."

         J.B. explained that his doubt was due to "the clothes."

¶ 36           On recross, defense counsel asked:

                  "DEFENSE COUNSEL: You didn't know if he was involved until the

               police actually showed you his photo and told you that your phone was

               recovered on him, is that right?

                  J.B.: Yes, ma'am."

¶ 37                                    B. Detective Watts

¶ 38           Detective Watts, who did not testify to his first name, stated that he had

         been a police officer in Evergreen Park for 10 years. On July 31, 2013, he

         investigated a robbery in Evergreen Park that occurred at 97th Place and

         California Avenue in Veterans' Park. After receiving a call that the offenders

         were walking away from the scene, he and his partner, Sergeant Franklin,

         traveled there in an unmarked police vehicle. Although Watts was in civilian

         clothes, he was wearing a bulletproof vest with "police identifiers" over his



                                                14
       No. 1-14-1703

         clothes. The description they received of the offenders was that there were

         "three male Blacks," one with a purple jacket and the others had dark clothing.

¶ 39           Watts testified that, when he arrived, Officer Linn had already stopped

         individuals fitting that description. Watts observed two black male teenagers

         wearing dark clothes and standing among a group of teenagers. Watts

         identified himself to the teenagers and spoke with respondent and another minor

         respondent. Watts then identified respondent in court.

¶ 40           However, as we describe below in the section on Linn's testimony, Linn

         later testified that he stopped two men but not respondent.

¶ 41           Watts testified that, when he spoke to respondent on the street, it was

         5:15 p.m., and only Watts and Sergeant Franklin were present. Watts explained

         why they were stopping them and they denied being involved. Then Officer

         Lenhardt transported the victim to the scene for a show-up, and the victim

         identified respondent during the show-up. When asked what he did after the

         identification, Watts replied that "we" performed a search incident to an arrest

         on the scene and located several phones in respondent's pockets, including a

         white Samsung with a red case. Watts then identified photographs of a pair of

         sunglasses and several phones which were found in respondent's pockets and

         which included the victim's phone. The officers subsequently inventoried the



                                               15
       No. 1-14-1703

         phones and showed the white phone to the victim which he identified as

         belonging to him.

¶ 42           On cross, defense counsel showed Watts an "Evergreen Park Police

         Department Prisoner Inventory Form" for respondent which, Watts testified, did

         not indicate that any cell phones were recovered from respondent. This

         document, which was marked Defense Exhibit No. 1 for identification, was not

         offered into evidence and is not part of the appellate record.

¶ 43           On cross, Watts testified that he was not in the vehicle with J.B. when

         J.B. was brought to "the Potbelly area." Watts agreed that the description of the

         offenders which he had received was: one male wearing a purple jumpsuit, one

         male in all black clothing and a third male wearing a white t-shirt with a "do-

         rag." Respondent was the one wearing dark clothes. Watts testified that he was

         the officer who searched respondent on the street and recovered the cell phones.

¶ 44           On redirect, Watts explained that he inventoried the phones as evidence

         and entered them on an evidence log. As a result, they did not appear on the

         prisoner inventory which was completed later by Officer Linn.

¶ 45                                    C. Officer Linn

¶ 46           Officer David Linn testified that he had been a police officer with

         Evergreen Park for almost five years. On July 31, 2013, Officer Linn received

         a call in the early evening, sometime after 5 p.m., concerning a robbery and he

                                               16
       No. 1-14-1703

         "observed four subjects matching the description at 95th and Western," and he

         stopped two of them. However, respondent was not among the two people who

         Linn stopped. Linn was across the street from respondent. When asked

         whether he had any contact with respondent, Linn replied that he inventoried

         respondent's personal property at the police station. Linn made an in-court

         identification of respondent and also identified photographs of a "sim card"

         which Linn stated that he had located in respondent's front left pocket and

         which was subsequently identified as belonging to the victim.

¶ 47           On cross, Linn testified that he was standing across the street from

         respondent when respondent was initially searched on the street.

¶ 48                     D. Exhibits and Motion for Directed Finding

¶ 49           The State then offered the photographs of the cell phones and the SIM

         card into evidence, and defense counsel objected to the photos of the cell

         phones on the ground that the State had not laid an adequate foundation to show

         that these phones had been recovered from respondent. The trial court overruled

         the objection and admitted the photos into evidence. The State then rested.

¶ 50           Defense counsel then moved for a directed finding on the ground that the

         victim's identification was weak and based in part on the fact that the police told

         him that they had recovered his property from respondent. The trial court

         denied the motion, and the defense called its first witness.

                                               17
       No. 1-14-1703

¶ 51                                  E. Officer Lenhardt

¶ 52           Officer Lenhardt, who did not testify to his first name, stated that he was

         employed with the Evergreen Park police. On July 31, 2013, at 5:15 p.m., he

         was on patrol when he responded to a call concerning a robbery by three black

         men. The police dispatch described the offenders' clothing, as follows: one

         was wearing a purple jacket, a second was all in black and a third was in a

         white shirt. Lenhardt traveled to the address provided for the victim and spoke

         to the victim's mother, who informed him that the victim and his father were

         driving around looking for the offenders. The victim returned to the home, and

         Lenhardt spoke to him there. Other police units advised Lenhardt that they had

         stopped suspects fitting this description at 95th Street and Western, so Lenhardt

         drove the victim and his father to the scene for a show-up identification.

¶ 53           Lenhardt testified that there were three people in his squad vehicle:

         himself, the victim and the victim's father. This testimony by Linn contradicted

         J.B.'s testimony that, after his father drove him back to his house, J.B. entered

         the police vehicle, while his parents remained at the house. J.B. also had

         testified that, at the show-up identification, he was alone in the police vehicle

         with one other officer.

¶ 54           Lenhardt testified that, when their vehicle arrived on the scene, police

         units were already there and four suspects had been stopped. Lenhardt

                                                18
       No. 1-14-1703

         identified respondent in court as one of the individuals present at the show-up

         identification. J.B. was able to make a positive identification of one suspect,

         who was not respondent. With respect to the other three males, "[h]e said he

         was not sure."

¶ 55           On cross, Lenhardt testified that J.B. identified the suspect, for whom he

         made a positive identification, as one of the boys who had slapped him in the

         face. J.B. indicated that there was another one but J.B. seemed a little confused.

         J.B. did not identify the boy on the street who was now wearing a purple jacket

         because he observed his face and knew that boy was not involved.

¶ 56           On redirect, Lenhardt testified that he "personally didn't take anyone into

         custody." The defense then rested.

¶ 57                           III. Adjudication and Sentencing

¶ 58           During closing argument, defense counsel argued that "this case rises and

         falls on identification." By contrast, the State argued that this case did not rise

         and fall on identification because the victim's phone was found on respondent.

¶ 59           After hearing argument on March 14, 2014, the trial court found

         respondent guilty of all three counts in the petition for wardship; and the written

         sentencing order, entered on the same day, specifically stated that respondent

         was found guilty of counts I, II and III of the petition.



                                                19
       No. 1-14-1703

¶ 60           The report of the probation officer, issued on April 25, 2014, indicated

         that respondent was then 17 years old; that his school attendance, behavior and

         report card were all satisfactory; and that the victim, who had been slapped a

         total of six times during the offense, did not suffer any injuries requiring

         medical attention and that he had his property returned to him. The officer

         "recommend[ed] 5 years probation, 30 hours of community service, a TASC

         referral, mandatory school and no gangs, guns or drugs." TASC stands for

         "Treatment Alternatives for Safe Communities." The report made no mention of

         a mandatory probation period.

¶ 61           At the sentencing on May 2, 2014, the State asked for five years of

         probation, without any reference to a mandatory period of probation. The

         prosecutor stated only: "This was a trial. Minor was found guilty of robbery.

         We will be asking for 5 years probation."

¶ 62           The only reference to the mandatory probation period was made by the

         APD who responded to the State's request by stating:

                  "Unfortunately the way the law is written, we can't do anything less

               than 5 years. I wish we could because it sounds like a situation where 5

               years of probation might be overkill in terms of the amount of services.

               He is 17. So I think that the probation will probably terminate at 21

               unless there is a change in the law."

                                               20
       No. 1-14-1703

¶ 63           The trial court then concluded:            "I am going to accept the

         recommendation of the Probation Officer. I will place [the] minor on 5 years

         probation. He is to perform 30 hours of community service." The trial court

         also ordered mandatory school, no gang activity, no gun possession, no drugs

         and a referral to TASC. The court also entered a restraining order with respect

         to the victim.

¶ 64           After announcing sentence, the trial court advised respondent of his

         appellate rights, including that any "notice of appeal must be filed with the

         Clerk of the Court within the next 30 days." The written sentencing order,

         entered the same day, also states: "Appeal rights given."

¶ 65                              IV. Late Notice of Appeal

¶ 66           On June 9, 2014, an assistant State Appellate Defender filed a late notice

         of appeal on behalf of respondent. The notice had been due 30 days after

         respondent's May 2 sentencing, and so it was approximately one week late. Ill.

         S. Ct. R. 606(b) (eff. Feb. 6, 2013) ("the notice of appeal must be filed with

         the clerk of the circuit court within 30 days after the entry of the final judgment

         appealed from"). "[T]he filing of the notice of appeal is jurisdictional." Ill. S.

         Ct. R. 606(a) (eff. Feb. 6, 2013).

¶ 67           On August 5, 2014, the assistant State Appellate Defender moved this

         court for leave to file the late notice of appeal, pursuant to Illinois Supreme

                                               21
       No. 1-14-1703

         Court Rule 606(c) (eff. Feb. 6, 2013). Rule 606 is part of article 6, which

         specifically governs "Appeals in Criminal Cases, Post-Conviction Cases, and

         Juvenile Court Proceedings." See also Ill. S. Ct. R. 660(a) (eff. Oct. 1, 2001)

         ("Appeals from final judgments in delinquent minor proceedings, except as

         otherwise specifically provided, shall be governed by the rules applicable to

         criminal cases."). Rule 606(c) provides:

                  "(c) Extension of Time in Certain Circumstances.             On motion

               supported by a showing of reasonable excuse for failing to file a notice of

               appeal on time filed in the reviewing court within 30 days of the

               expiration of the time for filing the notice of appeal, or on motion

               supported by a showing by affidavit that there is merit to the appeal and

               that the failure to file a notice of appeal on time was not due to

               appellant's culpable negligence, filed in the reviewing court within six

               months of the expiration of the time for filing the notice of appeal, in

               either case accompanied by the proposed notice of appeal, the reviewing

               court may grant leave to appeal and order the clerk to transmit the notice

               of appeal to the trial court for filing." Ill. S. Ct. R. 606(c) (eff. Feb. 6,

               2013).

¶ 68              In support of respondent's motion, the assistant State Appellate

         Defender submitted an affidavit stating that the assistant State Appellate

                                               22
       No. 1-14-1703

         Defender was not appointed until June 9, 2014, and that respondent had relied

         on his trial counsel to perfect the appeal. Ill. S. Ct. R. 606(a) (eff. Feb. 6, 2013)

         ("The notice [of appeal] may be signed by the appellant or his attorney."). This

         court granted respondent's motion on August 11, 2014, and the State has not

         objected on jurisdictional grounds. This appeal followed.

¶ 69                                       ANALYSIS

¶ 70           As we already stated above on this direct appeal, respondent requests this

         court: (1) to vacate his theft adjudication because it stems from the same

         physical act as his robbery adjudication and thus violates the one act, one crime

         rule (e.g., Dressler, 317 Ill. App. 3d at 387-88 (vacating defendant's theft

         charge under the one act, one crime rule because it stemmed from the same act

         as his armed robbery charge)); and (2) to modify his sentence of five years'

         probation so that it terminates on his twenty-first birthday as required by the

         Act (705 ILCS 405/1-1 et seq. (West 2012)). Section 5-755 of the Act provides

         that: "The wardship of the minor *** automatically terminates when he or she

         attains the age of 21 years ***." 705 ILCS 405/5-755 (West 2012); In re Jaime

         P., 223 Ill. 2d at 534 (holding that there is a "jurisdictional cap of 21 years" on

         the 5-year probation requirement). The State agrees and joins in both these

         requests, and we so order them.




                                                23
       No. 1-14-1703

¶ 71            In addition, respondent argues: (1) that his trial counsel was ineffective

         for failing to file a motion to quash arrest either before or during trial; and (2)

         that the mandatory probation provision of section 5-715(1) of the Act (705

         ILCS 405/5-715 (West 2012)) violates his equal protection rights under the

         federal and state constitutions. U.S. Const., amend. XIV; Ill. Const. 1970, art. I,

         § 2.

¶ 72            For the following reasons, we do not find these claims persuasive, and we

         affirm his adjudication of delinquency for robbery and battery but vacate his

         theft adjudication and modify his five-year sentence of probation to terminate

         on his twenty-first birthday, which will be on January 16, 2018.

¶ 73                          I. Ineffective Assistance of Counsel

¶ 74            Respondent's first claim is that his trial counsel was ineffective for failing

         to file a motion to quash his arrest both before and during trial.

¶ 75                                 A. The Strickland Test

¶ 76            Every Illinois defendant has a constitutional right to the effective

         assistance of counsel under the sixth amendment to the United States

         Constitution and the Illinois State Constitution. U.S. Const., amends. VI, XIV;

         Ill. Const. 1970, art. I, § 8; People v. Domagala, 2013 IL 113688, ¶ 36. Our

         supreme court has held: "There is no question that a minor charged with

         committing an offense, like [respondent] here, is entitled to the effective

                                                24
       No. 1-14-1703

         assistance of counsel in juvenile delinquency proceedings." In re Danielle J.,

         2013 IL 110810, ¶ 31.

¶ 77             Claims of ineffective assistance are judged against the standard set forth

         in Strickland v. Washington, 466 U.S. 668 (1984). Domagala, 2013 IL 113688,

         ¶ 36 (citing People v. Albanese, 104 Ill. 2d 504, 526 (1984) (adopting

         Strickland for Illinois)). The same Strickland standard that is used in adult

         criminal cases is also "utilized to gauge the effectiveness of counsel in juvenile

         proceedings." In re Danielle J., 2013 IL 110810, ¶ 31 ("The standard utilized

         to gauge the effectiveness of counsel in juvenile proceedings is the Strickland

         standard, used in criminal cases."). Under Strickland, to prevail on a claim of

         ineffective assistance, a defendant must show both: (1) that counsel's

         performance was deficient; and (2) that this deficient performance prejudiced

         defendant. Domagala, 2013 IL 113688, ¶ 36 (citing Strickland, 466 U.S. at

         687).

¶ 78             To establish the first prong, that counsel's performance was deficient, a

         defendant must show "that counsel's performance was objectively unreasonable

         under prevailing professional norms." Domagala, 2013 IL 113688, ¶ 36. To

         establish the second prong, that this deficient performance prejudiced the

         defendant, the defendant must show that there is a reasonable probability that,

         but for counsel's unprofessional errors, the result of the proceeding would have

                                                25
       No. 1-14-1703

         been different. Domagala, 2013 IL 113688, ¶ 36 (citing Strickland, 466 U.S. at

         694). "A reasonable probability that the result would have been different is a

         probability sufficient to undermine confidence in the outcome" – or put another

         way, that counsel's deficient performance rendered the result of the trial

         unreliable or fundamentally unfair. People v. Colon, 225 Ill. 2d 125, 135

         (2007); People v. Evans, 209 Ill. 2d 194, 220 (2004).

¶ 79           Although the Strickland test is a two-prong test, our analysis may

         proceed in any order. Since a defendant must satisfy both prongs of the

         Strickland test in order to prevail, a trial court may dismiss the claim if either

         prong is missing. People v. Flores, 153 Ill. 2d 264, 283 (1992).

¶ 80                                  B. Pretrial Motion

¶ 81           Respondent's first claim with respect to trial counsel is that she was

         ineffective for failing to move before trial to suppress the arrest. However, the

         appellate record is completely devoid of the documents provided by the State to

         defense counsel prior to trial. From this record, we do not know what defense

         counsel did, or did not know, before trial, and it is thus impossible for us to

         conclude "that counsel's performance was objectively unreasonable under

         prevailing professional norms." Domagala, 2013 IL 113688, ¶ 36.

¶ 82           It is the appellant's burden to provide this court with a sufficient record to

         grant the relief he requests on the claims that he raises. Chicago Province of the

                                               26
       No. 1-14-1703

         Society of Jesus v. Clark & Dickens, L.L.C., 383 Ill. App. 3d 435, 443 (2008).

         If he fails to do so, we will resolve all doubts arising from incompleteness

         against the appellant. Courts of Northbrook Condominium Ass'n v. Bhutani,

         2014 IL App (1st) 130417, ¶ 42 (" 'As a general rule, it is the appellant's burden

         to provide a sufficiently complete record *** and all doubts arising from

         incompleteness *** will be resolved against the appellant.' " (quoting People v.

         Salinas, 383 Ill. App. 3d 481, 489-90 (2008))); City of Chicago v. Jeron, 2014
IL App (1st) 131377, ¶ 9 ("we will dismiss an appeal if the appellant fails to

         supply" an adequate record (citing Wackrow v. Niemi, 231 Ill. 2d 418, 428 n.4

         (2008) (without a sufficient record, "a reviewing court will presume that the

         order entered by the trial court was in conformity with the law and had a

         sufficient factual basis"))). Thus, we lack a basis for ruling in respondent's favor

         on his claim of pretrial ineffectiveness.

¶ 83           Respondent asks this court to speculate from three events at trial that

         counsel must have known before trial about the police's lack of probable cause

         for respondent's arrest. The three trial events identified by respondent are: (1)

         counsel's opening statement in which she asked the trial court to "pay careful

         attention to the testimony that involves the identification"; (2) counsel's

         effective cross-examination of the victim about his identification; and (3)

         counsel's decision, after she exposed on cross the weaknesses of the victim's

                                                27
       No. 1-14-1703

         identification, to call as a witness the one officer who was in the squad vehicle

         with the victim during the show-up identification.         None of these facts

         demonstrates counsel's knowledge prior to trial that the victim would waffle at

         trial about whether he had identified respondent on the street.

¶ 84           Counsel's effective cross-examination was built carefully by following up

         on the victim's prior answers.      For example, counsel began her cross by

         repeating a statement that the victim made on direct examination and pressing

         the victim to clarify. The victim then admitted that he had told the officers only

         that he "recognized [respondent] there." When counsel immediately followed

         up by asking the victim "exactly [what] did you say to the officers," the victim

         explained that he had said "I think that's him who was there," but then later at

         the police station, when "they brought [respondent] in," the officers told him

         that they had found his phone on respondent. So counsel followed up with

         "[s]o you never actually picked out my client at the scene of the Potbelly's, is

         that right?" Counsel's effective cross-examination is not proof that she knew,

         prior to trial, that the victim's show-up identification was not strong and

         conclusive.

¶ 85           In sum, this record does not establish what defense counsel did, or did

         not know, before trial, and thus we cannot conclude "that counsel's performance

         was objectively unreasonable under prevailing professional norms." Domagala,

                                               28
       No. 1-14-1703

         2013 IL 113688, ¶ 36. Since respondent does not satisfy the first prong of the

         Strickland test on his pretrial ineffectiveness claim, we do not find this claim

         persuasive.

¶ 86                                     C. Trial Motion

¶ 87           Respondent argues in the alternative that, if this court finds the record

         insufficient to demonstrate counsel's pretrial knowledge, counsel was then

         ineffective for failing to move during the trial itself to quash the arrest.

¶ 88           For this claim, respondent argues based on the trial testimony: (1) first,

         that the police lacked reasonable suspicion to justify their initial Terry stop of

         respondent; and (2) second, the police lacked probable cause for the subsequent

         arrest because (a) the victim had failed to identify respondent during the show-

         up identification, and (b) the victim's phone was not discovered on respondent

         until the ensuing search incident to arrest.

¶ 89           We will analyze each of these claims below.

¶ 90                                  D. Types of Seizures

¶ 91           The instant case involves two different types of seizures: a Terry stop

         and an arrest.

¶ 92           Both the fourth amendment to the United States Constitution (U.S.

         Const., amend. IV) and article I, section 6, of the Illinois Constitution (Ill.

         Const. 1970, art. I, § 6) protect both adults and juveniles from unreasonable

                                                 29
       No. 1-14-1703

         searches and seizures. People v. Colyar, 2013 IL 111835, ¶ 31 (adults); People

         v. Lopez, 229 Ill. 2d 322, 345 (2008) (juveniles); see also In re Lakisha M., 227
Ill. 2d 259, 278 (2008) ("the search and seizure provision of the Illinois

         Constitution" provides the same rights to juveniles as the fourth amendment to

         the United States Constitution).

¶ 93           Our supreme court has recognized that not every encounter between the

         police and a private citizen results in a seizure, and it has identified three tiers

         of police-citizen encounters. People v. Luedemann, 222 Ill. 2d 530, 544 (2006);

         see also In re Lakisha M., 227 Ill. 2d at 267 ("no court has ever held that a

         juvenile is entitled to greater fourth amendment protections by reason of her

         minority"). These are: (1) arrests, which must be supported by probable cause;

         (2) brief investigative detentions or Terry stops, which must be supported by a

         reasonable, articulable suspicion of criminal activity; and (3) consensual

         encounters, which involve no coercion or detention and thus do not implicate

         fourth amendment interests. Luedemann, 222 Ill. 2d at 544. Of these three

         types of encounters, only Terry stops and arrests qualify as fourth amendment

         seizures which require a valid justification. Luedemann, 222 Ill. 2d at 544.

¶ 94           In the instant case, the State has argued: (1) that the on-the-street show-

         up identification was a Terry stop; (2) that this identification provided probable

         cause for an arrest; and (2) that the discovery of a number of cell phones,

                                                30
       No. 1-14-1703

         including the victim's phone, on respondent's person was part of a search

         incident to an arrest. In response, respondent argues: (1) that the police lacked

         reasonable suspicion for the Terry stop; and (2) that the officers also lacked

         probable cause for the subsequent arrest. Respondent does not argue either that

         the show-up identification exceeded the scope of an otherwise valid Terry stop

         or that the search of respondent's person exceeded the scope of a search incident

         to an arrest.

¶ 95                                E. Reasonable Suspicion

¶ 96            First, we address respondent's claim that the police lacked reasonable

         suspicion to justify the initial Terry stop.

¶ 97            To conduct a Terry stop, an officer must have a reasonable, articulable

         suspicion that an individual was involved in criminal activity or is armed and

         dangerous. In re Rafael E., 2014 IL App (1st) 133027, ¶ 25 (citing People v.

         Tate, 367 Ill. App. 3d 109, 115 (2006)). The officer must have this valid

         justification for seizing the individual at the moment of the seizure. Terry v.

         Ohio, 392 U.S. 1, 21-22 (1968) (a court evaluates the facts "available to the

         officer at the moment of the seizure"); In re Rafael E., 2014 IL App (1st)
133027, ¶ 25 (the officer must have had a "valid justification for seizing

         respondent at that time" (citing People v. Smith, 331 Ill. App. 3d 1049, 1054

         (2002))). In determining whether the officer had a reasonable suspicion, a court

                                                 31
       No. 1-14-1703

         considers the totality of the circumstances known to the officer at the time. In re

         Rafael E., 2014 IL App (1st) 133027, ¶ 25 (citing People v. Byrd, 408 Ill. App.
3d 71, 87 (2011)).

¶ 98           This "totality of the circumstances" includes both facts and any

         reasonable inferences that may be drawn from those facts, but excludes mere

         hunches. As the United States Supreme Court first observed in the landmark

         case of Terry, 392 U.S. at 21, "the police officer must be able to point to

         specific and articulable facts which, taken together with rational inferences

         from those facts, reasonably warrant that intrusion." See also In re Rafael E.,

         2014 IL App (1st) 133027, ¶ 26 (" 'An investigatory stop of a private citizen is

         allowed only when the police officer has specific, articulable facts which, when

         taken together with rational inferences, create a reasonable suspicion that the

         private citizen is involved in criminal activity.' " (quoting People v. Lockhart,

         311 Ill. App. 3d 358, 361 (2000))). Although an officer may draw inferences in

         light of his or her past experience, he or she cannot act on the basis of a mere

         hunch. Terry, 392 U.S. at 27; In re Rafael E., 2014 IL App (1st) 133027, ¶ 26

         ("Mere hunches and unparticular suspicions are insufficient." (citing People v.

         Smith, 331 Ill. App. 3d 1049, 1054 (2002))).

¶ 99           The officer does not have to personally observe the commission of a

         crime in order to make a stop; rather, he is required to possess only enough

                                               32
        No. 1-14-1703

          facts which lead him "reasonably to conclude in light of his experience that

          criminal activity may be afoot," and that this particular individual may be

          involved. Terry, 392 U.S. at 30; In re Rafael E., 2014 IL App (1st) 133027,

          ¶ 26 (the officer does not have "to actually observe the commission of a crime"

          (citing People v. Estrada, 394 Ill. App. 3d 611, 616 (2009))).

¶ 100           After the officer identifies specific facts and articulates the inferences he

          or she drew in light of his or her experience, then the court reviews this

          information against an objective standard: would the facts available to the

          officer at the moment of the stop warrant a reasonable person in believing that

          the stop was justified? Terry, 392 U.S. at 21-22. "[S]imple 'good faith on the

          part of the arresting officer is not enough.' " Terry, 392 U.S. at 22 (quoting Beck

          v. Ohio, 379 U.S. 89, 97 (1964). " 'If subjective good faith alone were the test,

          the protections of the Fourth Amendment would evaporate ***.' " Terry, 392
U.S. at 22 (quoting Beck v. Ohio, 379 U.S. 89, 97 (1964)).

¶ 101           In the instant case, we simply do not know which officer stopped

          respondent. Detective Watts testified that he arrived during the detention, but

          that Officer Linn had already detained respondent. By contrast, Linn testified

          that he stopped two other men but not respondent. Thus, to the extent that we

          need to analyze the facts and circumstances known to the officer who made the

          stop, we do not even know which officer that was. Since respondent did not

                                                33
        No. 1-14-1703

          challenge the stop in the court below, the facts surrounding the stop are not

          clear.

¶ 102              Even if we were to assume that Watts was correct and that Linn stopped

          respondent, Watts was not asked what, if any, other information Linn

          possessed, besides that the suspects fit "the description." Similarly, Linn was

          not asked what, if any, information he possessed specifically about respondent

          prior to the stop, because he testified that he did not stop respondent. In

          addition, the appellate record does not contain the information that was in the

          police reports, by or about Officer Linn or anyone else. As a result, we do not

          know what were the totality of facts and circumstances known to Officer Linn

          at the time that he made the initial decision to stop respondent – even if we

          were to assume that he was the one who made it.

¶ 103              Although we may consider the collective knowledge of all the officers

          who are working together to investigate a crime, that collective knowledge

          must, at the very least, include the knowledge of the officer who actually made

          the stop. People v. Ortiz, 355 Ill. App. 3d 1056, 1065 (2005).

¶ 104              The record below was simply not developed for the purpose of assessing

          the validity of the stop, and it does not contain sufficient information for us to

          do so now.



                                                34
        No. 1-14-1703

¶ 105            Since respondent never challenged the stop in the trial court, the State

          was under no obligation to justify it. Unfortunately now, on the appellate level,

          it is impossible to turn back the clock and ascertain which officer stopped

          respondent, and determine the totality of facts and circumstances known to him

          and which facts contributed to his suspicion.

¶ 106            Thus, we are not persuaded by respondent's claim that counsel was

          ineffective for failing to move at trial to quash his arrest on the ground that the

          officer who initially stopped him lacked reasonable suspicion to do so.

¶ 107                                  F. Probable Cause

¶ 108            Next, respondent claims that Detective Watts lacked probable cause to

          arrest respondent. Detective Watts testified that he arrested respondent after the

          show-up identification and performed the search incident to arrest, while they

          were still on the street.

¶ 109            "While we review determinations of probable cause de novo, we will not

          disturb the trial court's findings of fact unless they are against the manifest

          weight of the evidence." People v. Ollie, 333 Ill. App. 3d 971, 980 (2002)

          (citing Ornelas v. United States, 517 U.S. 690, 698-99 (1996)). However, in

          the instant case, since this issue was not raised before the trial court, the trial

          court did not make any factual findings with respect to probable cause.



                                                35
        No. 1-14-1703

¶ 110            An arrest made without either a warrant or probable cause violates an

          individual's constitutional right to be free from unlawful searches and seizures.

          Ollie, 333 Ill. App. 3d at 980 (citing People v. Melock, 149 Ill. 2d 423, 436

          (1992)). In the instant case, the arresting officer did not have a warrant, so the

          arrest is valid only if he had probable cause. People v. Grant, 2013 IL 112734,

          ¶ 11; People v. Sims, 192 Ill. 2d 592, 614 (2000) (a warrantless arrest is valid

          only if the officer had probable cause). Probable cause exists where the facts

          and circumstances known to the arresting officer at the time of the arrest would

          lead a reasonable person to believe that a crime had occurred and the suspect

          had committed it. Grant, 2013 IL 112734, ¶ 11; Sims, 192 Ill. 2d at 614; Ollie,
333 Ill. App. 3d at 980. In the instant case, respondent does not claim that the

          officers lacked probable cause to believe that a crime had occurred. As a result,

          the only issue is whether they had probable cause to believe that respondent

          committed it.

¶ 111           When determining whether probable cause existed, we consider the

          totality of the circumstances known to the arresting officers when they made the

          arrest. Grant, 2013 IL 112734, ¶ 11 (we consider "the totality of circumstances

          at the time of the arrest"); People v. Sims, 192 Ill. 2d 592, 615 (2000) (courts

          consider "the totality of the circumstances at the time of the arrest"); People v.

          Clay, 55 Ill. 2d 501, 504 (1973); People v. Arnold, 349 Ill. App. 3d 668, 672

                                                36
        No. 1-14-1703

          (2004) (we consider "the totality of the circumstances known to the police at the

          of a suspect's arrest"). "Where officers are working together in investigating a

          crime, the knowledge of each constitutes the knowledge of all, and probable

          cause can be established from all the information collectively received by the

          officers." Ortiz, 355 Ill. App. 3d at 1065.

¶ 112           "In deciding the question of probable cause in a particular case the courts

          deal with probabilities and are not disposed to be unduly technical. These

          probabilities are the factual and practical considerations of everyday life on

          which reasonable men, not legal technicians, act." Clay, 55 Ill. 2d at 504-05.

          See also Grant, 2013 IL 112734, ¶ 11 ("Whether probable cause exists is

          governed by commonsense considerations ***."); Sims, 192 Ill. 2d at 615 ("a

          determination of probable cause is governed by common sense, practical

          considerations, and not by technical legal rules").

¶ 113           While mere suspicion is not enough to establish probable cause, the

          evidence relied upon by the arresting officer does not have to be sufficient to

          prove guilt beyond a reasonable doubt. Sims, 192 Ill. 2d at 614-15; People v.

          Arnold, 349 Ill. App. 3d 668, 671-71 (2004) (probable cause requires more than

          a mere suspicion but not proof beyond a reasonable doubt). Since " 'an arrest

          not only serves the function of producing persons for prosecution but also

          serves an investigative function, courts have not ruled that an arrest can occur

                                                37
        No. 1-14-1703

          only when the known facts indicate that it is more probable than not that the

          suspected individual has committed the crime.' " Sims, 192 Ill. 2d at 615

          (quoting People v. Lippert, 89 Ill. 2d 171, 178 (1982)). "[T]he calculation

          concerns the probability of criminal activity, rather than proof beyond a

          reasonable doubt." Grant, 2013 IL 112734, ¶ 11.

¶ 114           The defendant has the ultimate burden of proving a lack of probable

          cause. People v. Arnold, 349 Ill. App. 3d 668, 672 (2004). Factors which may

          contribute to probable cause include a suspect's proximity to the crime scene

          (Sims, 192 Ill. 2d at 617), and identification of the suspect by someone with

          knowledge (Sims, 192 Ill. 2d at 617).

¶ 115           In the instant case, Detective Watts, the arresting officer, testified

          unequivocally that the victim identified respondent during the show-up

          identification.   On appeal, respondent asks us, in essence to discount the

          validity of Watts' testimony, because Watts stated that he was not in the vehicle

          with the victim while the victim identified respondent. However, Watts was

          never questioned about how he knew the results of the identification. Thus, it is

          not possible for us to assess the validity of Watts' statement. We cannot go

          back now and cross-examine Watts about the source of his knowledge.

¶ 116           As part of the defense case, respondent called Officer Lenhardt, who was

          in the vehicle with the victim during the show-up identification. Lenhardt

                                                  38
        No. 1-14-1703

          testified that the victim made a positive identification of one of the four males

          and that this person was not respondent. On direct, Lenhardt testified that, with

          respect to the other three males, the victim "said he was not sure." However, on

          cross, Lenhardt testified that the victim "did indicate there was another one."

          Lenhardt was not asked if this other one was respondent. Thus, Lenhardt's

          testimony does not contradict Watts' testimony that the victim identified

          respondent during the show-up identification.

¶ 117           During direct examination, the victim testified that he identified

          respondent during the show-up identification. About the show-up, the victim

          was asked:

                   "ASA: And were you able to identify anyone?

                   J.B.: Yes.

                   ASA:       And was the Minor Respondent one of the persons you

                identified?

                   J.B.: Yes.

                   ASA: And what did you identify him as having done that day to the

                police officer?

                   J.B.: I said that's one of the kids that slapped me."

          Thus, on direct examination, J.B. testified that he had identified respondent at

          the show-up identification.
                                                39
        No. 1-14-1703

¶ 118               However, during cross, the following exchange occurred:

                       "DEFENSE COUNSEL: Okay. So it wasn't until you were back at

                    the police station and the police had actually showed you a photo of my

                    client and told you that the phone was found on his person that you

                    identified him, is that correct?"

                       J.B.: Yes."

          This exchange cast doubt on his earlier testimony on direct that he had

          identified respondent during the on-street show-up.

¶ 119               However, on redirect, J.B. clarified his testimony, explaining that during

          the show-up: "I identified [respondent] as one of the main guys who was

          talking to me that whole time at the park," but "I had doubt until they pulled up

          his picture and showed me at the station close-up." Thus, J.B.'s testimony

          confirmed Detective Watts' assertion that J.B. identified respondent at the on-

          street show-up, thereby providing probable cause for respondent's immediate

          arrest.

¶ 120               Next, on recross, the defense counsel asserted that J.B. did not "know" of

          respondent's involvement at the show-up and J.B. agreed with a "yes." But the

          significance of his answer hinges on how J.B. interpreted the word "know."

          The word "know" is often defined as: "To be certain of; regard as true beyond

          doubt." The American Heritage Dictionary, 705 2d ed. (1982). J.B. had just

                                                    40
        No. 1-14-1703

          testified on redirect that he had "doubt," and a reasonable "doubt" does not

          preclude a finding of probable cause. Grant, 2013 IL 112734, ¶ 11 ("the

          calculation concerns the probability of criminal activity, rather than proof

          beyond a reasonable doubt"). Thus, his answer on redirect does not dispel his

          prior testimony.

¶ 121           In the instant case, probable cause was provided by: (1) respondent's

          physical proximity to the crime scene, and the short time that elapsed since the

          offense; (2) the presence of distinctive clothing, such as the purple jacket with a

          black stripe on the sleeves; and (3) the identification of respondent by the

          victim shortly after the offense. Sims, 192 Ill. 2d at 617 (proximity to the crime

          scene and identification by a person with knowledge contribute to probable

          cause).    Even a tentative identification may contribute to probable cause.

          People v. Myles, 83 Ill. App. 3d 843, 851 (1980) (a "tentative photographic

          identification" by a security guard, who said " 'This looks like one of them,' "

          was sufficient to establish probable cause), rev'd on other grounds, 86 Ill. 2d
260 (1981); People v. Henderson, 20 Ill. App. 3d 120, 121, 123 (1974) (a

          "tentative identification" by a victim, who had "a close look" at his assailant,

          was sufficient to provide probable cause for a warrantless arrest). See also

          People v. Grant, 38 Ill. App. 3d 62, 69 (1976) (a "wavering" identification

          contributed to probable cause); People v. Patterson, 9 Ill. App. 3d 183, 183

                                                41
        No. 1-14-1703

          (1972) (motion to suppress a tentative identification was properly denied).

          Although "a conviction cannot be sustained beyond a reasonable doubt solely

          by an identification of the accused which is vague, doubtful or uncertain," the

          issue before us is probable cause, not guilt beyond a reasonable doubt.

          (Emphasis in original.) People v. Graham, 179 Ill. App. 3d 496, 506 (1989).

¶ 122           Since respondent has not met his burden to show a lack of probable cause

          (Arnold, 349 Ill. App. 3d at 672), we cannot say that the lack of a suppression

          motion during trial rendered counsel's performance "objectively unreasonable

          under prevailing professional norms." Domagala, 2013 IL 113688, ¶ 36 (to

          show ineffectiveness, respondent must show "that counsel's performance was

          objectively unreasonable under prevailing professional norms"). Thus, we do

          not find persuasive respondent's ineffectiveness claim.

¶ 123                               II. Mandatory Probation

¶ 124           Respondent claims that the mandatory five-year probation contained in

          section 5-715(1) (705 ILCS 405/5-715(1) (West 2012)) violates his right to

          equal protection.

¶ 125                               A. Preliminary Matters

¶ 126                                     1. Standing

¶ 127           As a preliminary matter, we observe, first, that since we are granting the

          defense's and the State's request to terminate respondent's probation on his

                                               42
        No. 1-14-1703

          twenty-first birthday, he is not actually being subjected to the mandatory five-

          year term of probation but only to a term which is less than four years.

          Respondent, who was born on January 16, 1997, will turn 21 years old on

          January 16, 2018, which is less than four years after he received his sentence of

          probation on May 2, 2014.

¶ 128           Second, it is not clear from the sentencing record that the trial court

          imposed a five-year term because of the statutory section. The trial court stated

          only that it was adopting the probation officer's recommendation, and the

          probation report made no reference either to the statutory section at issue here

          or to the fact that a five-year term was mandatory.

¶ 129           However, the State has not claimed that respondent lacks standing to

          make this claim, and standing is an affirmative defense which, if not asserted, is

          waived. E.g., Crudup v. Sims, 292 Ill. App. 3d 1075, 1081 (1997) (because lack

          of standing is an affirmative defense which, if not raised, is waived, it should

          not be addressed, sua sponte, by the appellate court).    Thus, we will address

          respondent's sentencing claim.

¶ 130                                      2. Waiver

¶ 131           Respondent admits that he raises this issue for the first time on appeal.

          Normally, to preserve a sentencing issue for appellate review, an adult criminal

          respondent must object both at the sentencing and in a subsequent posttrial

                                                43
        No. 1-14-1703

          motion. People v. Pryor, 2014 IL App (1st) 121792-B, ¶ 23 ("To preserve a

          sentencing issue for appellate review, a defendant must both object at

          sentencing and raise the issue in a postsentencing motion." (citing People v.

          Hiller, 237 Ill. 2d 539, 544 (2010), and People v. Easley, 2012 IL App (1st)
110023, ¶ 16)).

¶ 132           However, a juvenile defendant is excused from the requirement of raising

          an issue in a posttrial motion and thus is required to object only at the

          sentencing itself in order to preserve a sentencing issue for appellate review. In

          re Samantha V., 234 Ill. 2d 359, 368 (2009) ("a minor must object at trial to

          preserve a claimed error for review," although "minors are not required to file a

          postadjudication motion"). In the instant case, respondent failed to object even

          at sentencing.

¶ 133           Nonetheless, the issue is not waived for our review. As respondent

          correctly observes, a constitutional challenge to a statute may be raised at any

          time. In re J.W., 204 Ill. 2d 50, 61 (2003). In In re J.W., a minor defendant was

          adjudicated delinquent and raised for the first time, on appeal, constitutional

          challenges to certain statutorily-mandated aspects of his probation. In re J.W.,
204 Ill. 2d at 54, 61. The State argued that he had waived any challenges to his

          probation by failing to raise them before the trial court. In re J.W., 204 Ill. 2d at




                                                 44
        No. 1-14-1703

          61. Our supreme court rejected this argument, holding that a constitutional

          challenge to a statute may be raised at any time. In re J.W., 204 Ill. 2d at 61-62.

¶ 134            In the instant case, as in In re J.W., respondent is a minor who was

          adjudicated delinquent and who is now raising a constitutional challenge to a

          statutorily-mandated aspect of his probation, for the first time on appeal. As our

          supreme court held in In re J.W., this issue is not waived, and the State does not

          argue otherwise. See also People v. Wright, 194 Ill. 2d 1, 23 (2000) ("a

          challenge to the constitutionality of a criminal statute may be raised at any

          time"); People v. Rush, 2014 IL App (1st) 123462, ¶ 9; People v. Bailey, 396
Ill. App. 3d 459, 462 (2009) ("While it is true, and defendant concedes, that he

          did not preserve this issue accordingly, we note that we are dealing with a

          constitutional challenge involving the validity of a statute. Such an argument

          may be presented at any time, regardless of a violation of technical waiver

          rules.").

¶ 135                                B. Standard of Review

¶ 136            Although this constitutional issue is not waived for our review,

          respondent still bears the burden of proof. It is well established that "a party

          challenging the constitutionality of a statute has the burden of establishing its

          invalidity." In re J.W., 204 Ill. 2d at 62; People v. Dinelli, 217 Ill. 2d 387, 397



                                                45
        No. 1-14-1703

          (2005) (the burden is "on the party challenging the validity of the statute"

          (internal quotation marks omitted)); Wright, 194 Ill. 2d at 24.

¶ 137           All statutes are presumed to be constitutional. Dinelli, 217 Ill. 2d at 397;

          In re J.W., 204 Ill. 2d at 62; Wright, 194 Ill. 2d at 24. A court must construe a

          statute so as to affirm its constitutionality, if reasonably possible. Dinelli, 217
Ill. 2d at 397. The question of whether a statute is constitutional is a question

          we review de novo. Dinelli, 217 Ill. 2d at 397; In re J.W., 204 Ill. 2d at 62. De

          novo consideration means that we perform the same analysis that a trial judge

          would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

¶ 138                             C. Statutory Section At Issue

¶ 139           In the instant case, respondent challenges section 5-715 of the Act, which

          provides in relevant part:

                "The juvenile court may terminate probation *** and discharge the minor

                at any time if warranted by the conduct of the minor and the ends of

                justice; provided, however, that the period of probation for a minor who

                is found to be guilty for an offense which is *** a forcible felony shall be

                at least 5 years." 705 ILCS 405/5-715(1) (West 2012).

¶ 140           Both parties agree that the above section is subject to section 5-755 of the

          Act which provides that: "The wardship of the minor *** automatically

          terminates when he or she attains the age of 21 years ***." 705 ILCS 405/5-

                                                46
        No. 1-14-1703

          755 (West 2012). Our supreme court already confronted this same issue and

          held that a reading of section 5-715(1) that would extend jurisdiction beyond

          the age of 21 is "contrary to the intent of the legislature and cannot be correct."

          In re Jaime P., 223 Ill. 2d 526, 534 (2006). As a result, the supreme court held

          "that minors found guilty of those enumerated offenses shall be sentenced to 'at

          least 5 years' of probation, subject only to the jurisdictional cap of 21 years." In

          re Jaime P., 223 Ill. 2d at 534 (quoting 705 ILCS 405/5-715(1) (West 1998)).

          See also In re Luis R., 388 Ill. App. 3d 730, 731 (2009) (observing that, in In re

          Jaime P., "the court resolved an apparent conflict in the application of

          provisions (1) setting a minimum probation term for certain delinquent minors

          and (2) automatically terminating juvenile probation upon the minor's twenty-

          first birthday"); In re Jessica M., 399 Ill. App. 3d 730, 742 (2010) ("under the

          clear mandate of the legislature's provisions in the Juvenile Court Act, as

          interpreted by the Illinois Supreme Court in In re Jaime P., we modify

          respondent's term of probation to terminate on" her twenty-first birthday).

¶ 141           Also, the above-quoted section refers to a "forcible felony," which is

          defined as including robbery, the charge that respondent was convicted of. 720

          ILCS 5/2-8 (West 2012).         Thus, by definition, the mandatory five-year

          probation requirement applies to respondent's adjudication.




                                                 47
        No. 1-14-1703

¶ 142                                D. Respondent's Claims

¶ 143           Respondent claims that subjecting juvenile defendants who have been

          adjudicated delinquent of a forcible felony to a mandatory five-year probation

          violates the equal protection clauses of both the United States and Illinois

          Constitutions.

¶ 144           "The guarantee of equal protection requires that the government treat

          similarly situated individuals in a similar manner." Jacobson v. Department of

          Public Aid, 171 Ill. 2d 314, 322 (1996). See also People v. Breedlove, 213 Ill.
2d 509, 518 (2004).      While the United States and the Illinois Constitutions

          contain separate equal protection clauses (U.S. Const., amend. XIV (no "State"

          shall "deny to any person within its jurisdiction the equal protection of the

          laws"); Ill. Const. 1970, art. I, § 2 ("No person shall *** be denied the equal

          protection of the laws.")), the Illinois Supreme Court has chosen to apply the

          same analysis to Illinois constitutional claims that is used by federal courts to

          assess federal constitutional claims. Jacobson, 171 Ill. 2d at 322. While the

          equal protection guarantee does not preclude a state from enacting legislation

          that draws distinctions between different categories of people, a state is

          prohibited "from according different treatment to persons who have been placed

          by a statute into different classes on the basis of criteria wholly unrelated to the




                                                 48
        No. 1-14-1703

          purpose of the legislation." Jacobson, 171 Ill. 2d at 322. See also Breedlove,

          213 Ill. 2d at 518.

¶ 145           In the instant case, respondent asks us to consider two different

          distinctions drawn by statute: (1) the distinction between juveniles convicted of

          forcible felonies and juveniles convicted of other crimes; and (2) the distinction

          between juvenile robbers and adult robbers. First, respondent argues that the

          mandatory probation requirement violates equal protection, because the

          purposes of the Act are not furthered by drawing a distinction between (1)

          juveniles who committed forcible felonies and (2) juveniles who committed

          other offenses. Second, he argues that the requirement violates equal protection

          by treating juvenile offenders more harshly than adult offenders, since the

          probation term for robbery is less than five years for an adult offender.

¶ 146           Where, as here, the challenged statute does not affect a fundamental right

          or involve a suspect class, courts review the statute only for a rational basis.

          Breedlove, 213 Ill. 2d at 518; Jacobson, 171 Ill. 2d at 323. Whether a rational

          basis exists for a classification presents a question of law which we consider de

          novo. Jacobson, 171 Ill. 2d at 322. Under the rational basis test, a court asks

          only if "the method or means employed in the statute to achieve the stated goal

          or purpose of the legislation is rationally related to that goal." Jacobson, 171
Ill. 2d at 323. See also Breedlove, 213 Ill. 2d at 518. The legislation carries a

                                                49
        No. 1-14-1703

          strong presumption of constitutionality, and if any set of facts can reasonably be

          conceived to justify the classification, then it must be upheld. Breedlove, 213
Ill. 2d at 518; Jacobson, 171 Ill. 2d at 323.

¶ 147           To apply the rational basis test, a court must first identify the "stated goal

          or purpose" of the statute in question. Jacobson, 171 Ill. 2d at 323. In our case,

          Article V of the Act is the article which governs delinquent minors, and it sets

          forth its goals in its opening section. Section 101 of Article V provides:

                    "It is the intent of the General Assembly to promote a juvenile justice

                system capable of dealing with the problem of juvenile delinquency, a

                system that will protect the community, impose accountability for

                violations of law and equip juvenile offenders with competencies to live

                responsibly and productively.         To effectuate this intent, the General

                Assembly declares the following to be important purposes of this Article:

                          (a) To protect citizens from juvenile crime.

                          (b) To hold each juvenile offender directly accountable for his

                or her acts.

                          (c) To provide an individualized assessment of each alleged and

                adjudicated delinquent juvenile, in order to rehabilitate and to prevent

                further delinquent behavior through the development of competency in

                the juvenile offender. As used in this Section, 'competency' means the

                                                 50
        No. 1-14-1703

                development of educational, vocational, social, emotional and basic life

                skills which enable a minor to mature into a productive member of

                society.

                           (d) To provide due process, as required by the Constitutions of

                the United States and the State of Illinois, through which each juvenile

                offender and all other interested parties are assured fair hearings at which

                legal rights are recognized and enforced." 705 ILCS 405/5-101(1) (West

                2012).

¶ 148           The purpose and policy section, quoted above, was amended effective

          January 1, 1999, and our supreme court has acknowledged that this amendment

          "represent[ed] a fundamental shift from the singular goal of rehabilitation to

          include the overriding concerns of protecting the public and of holding

          juveniles accountable for violations of the law." In re J.W., 204 Ill. 2d at 69

          (citing In re A.G., 195 Ill. 2d 313, 317 (2001)).

¶ 149           "Given the shift in the purpose and policy of the *** Act to include the

          protection of the public from juvenile crime and holding juveniles accountable,

          as well as the serious problems" presented by juvenile offenders who commit

          forcible felonies (In re J.W., 204 Ill. 2d at 70), we find no merit in respondent's

          claim that drawing a distinction between forcible and nonforcible offenders

          does not further the Act's rational purpose of protecting the public and holding

                                                 51
        No. 1-14-1703

          juveniles accountable. See In re J.W., 204 Ill. 2d at 70 (finding constitutional a

          statutory requirement that a 12-year-old juvenile defendant register as a sex

          offender for life).

¶ 150            The mandatory probation requirement still leaves the trial court with the

          tools to craft an individualized sentence and thus fulfill the Act's twin goal of

          rehabilitation. 705 ILCS 405/5-101(1)(c) (West 2012) ("To provide an

          individualized assessment *** in order to rehabilitate ***."). In respondent's

          case, the specific conditions of his sentence included 30 hours of community

          service, a referral to TASC, no gang activity, no gun possession and no drugs.

          Thus, the mandatory probation requirement is rationally related to the twin

          goals of the Act because it protects the public, while still allowing for an

          individualized sentence. For this reason, we do not find persuasive respondent's

          claim that the Act impermissibly draws a distinction between forcible and

          nonforcible offenders. People v. J.F., 2014 IL App (1st) 123579, ¶¶ 9-15

          (rejecting a minor defendant's argument that the five-year mandatory probation

          requirement violates equal protection by drawing a distinction between forcible

          and nonforcible offenders).

¶ 151            Respondent also argues that the mandatory probation requirement

          violates the equal protection clause by treating minors more harshly than adults.

          Respondent argues that an adult who commits robbery, which is a Class 2

                                                52
No. 1-14-1703

   felony (720 ILCS 5/18-1(c) (West 2012)), would be subject to a maximum of

   only four years of probation (730 ILCS 5/5-4.5-35(a) (West 2012)), rather than

   the mandatory five years imposed on a minor for the same offense. 3 However,

   what respondent overlooks is that, while an adult offender may receive a four-

   year probation term instead of a prison term (730 ILCS 5/5-4.5-15(a)(1) (West

   2012)), the adult offender still faces the possibility of three to seven years of

   incarceration, followed by a mandatory supervised release term of two years

   upon release from imprisonment. 730 ILCS 5/5-4.5-35(a), (j) (West 2012).

   While a juvenile offender may be committed to the Department of Juvenile

   Justice for the same time period "for which an adult could be committed for the

   same act" (705 ILCS 405/5-710(7) (West 2012)), the juvenile offender still does

   not face adult incarceration 4 and thus the minor's possible sentence is inherently

   less harsh. Cf. McKeiver v. Pennsylvania, 403 U.S. 528, 553 (1971) (White, J.,

   concurring) ("the consequences of adjudication are less severe than those

   flowing from verdicts of criminal guilt"); In re Rodney H., 223 Ill. 2d 510, 520


      3
        In the instant case, respondent will actually serve less than four years of
probation, or less than an adult, since respondent's probation will terminate on his
twenty-first birthday. However, as we discussed in the standing section above, the
State waived this issue by not raising it.
      4
       If the State files a petition to designate a juvenile proceeding as an
extended jurisdiction juvenile prosecution, then a minor could face a possible
sentence of adult incarceration. 705 ILCS 405/5-810 (West 2012). However, that
was not done in this case and so is not an issue on this appeal.
                                         53
        No. 1-14-1703

          (2006) (unlike an adult proceeding, the purpose of a juvenile proceeding is to

          protect, not punish, the minor).

¶ 152             In sum, we are not persuaded that a juvenile robber is treated more

          harshly than an adult robber, (1) where the juvenile probation is only one year

          longer than the maximum probation for an adult; (2) where a minor cannot be

          committed to the Department of Juvenile Justice for a longer term than an adult

          could be incarcerated for the same offense, and (3) where juvenile commitment

          is inherently less harsh than adult incarceration. See J.F., 2014 IL App (1st)
123579, ¶ 16 (rejecting a minor defendant's argument that the five-year

          mandatory probation requirement violates equal protection by imposing a

          longer probation term on juveniles than on adults).

¶ 153             For these reasons, we do not find respondent's constitutional claims

          persuasive.

¶ 154                                     CONCLUSION

¶ 155             In sum, we do not find respondent's ineffectiveness and equal-protection

          claims persuasive and we affirm his adjudication of delinquency for robbery

          and battery, but we vacate his theft adjudication and modify his five-year

          sentence of probation to terminate on his twenty-first birthday, January 16,

          2018.

¶ 156             Affirmed as modified.

                                                54